Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-28-2007

Marra v. Phila Housing Auth
Precedential or Non-Precedential: Precedential

Docket No. 06-1140




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Marra v. Phila Housing Auth" (2007). 2007 Decisions. Paper 484.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/484


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                    PRECEDENTIAL
                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 06-1140


                             EDWARD J. MARRA, JR.;
                               ALBERT DIGRAVIO

                                          v.

                     PHILADELPHIA HOUSING AUTHORITY,
                           MILTON D. SOIFERMAN

                                       Philadelphia Housing Authority,
                                                    Appellant



                     Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 03-cv-03832)
                    District Judge: Honorable Eduardo C. Robreno


                                Argued March 6, 2007

                   Before: SLOVITER and AMBRO, Circuit Judges
                            THOMPSON,* District Judge

                            (Opinion filed August 2, 2007)

Melanie M. Kennedy, Esquire (Argued)
Cozen & O’Connor
1900 Market Street, 3rd Floor
Philadelphia, PA 19103



      *
        Honorable Anne E. Thompson, Senior United States District Judge for the
District of New Jersey, sitting by designation.
Jessamyne M. Simon, Esquire
Buchanan Ingersoll & Rooney
1835 Market Street, 14th Floor
Philadelphia, PA 19103

       Counsel for Appellant

Nancy D. Wasser, Esquire (Argued)
1617 John F. Kennedy Boulevard
One Penn Center, Suite 1130
Philadelphia, PA 19103

       Counsel for Appellees

                ORDER AMENDING PRECEDENTIAL OPINION

AMBRO, Circuit Judge

             IT IS NOW ORDERED that the Precedential Opinion in the above case be
further amended as follows:

              The filed date of the opinion is August 3, 2007.

               On line 4 of page 3, replace the word “Rights” with “Relations” so that the
cited statute reads “Pennsylvania Human Relations Act.”

              On lines 4-5 of page 3, substitute “43 P.S. §§ 951-963” for “43 Pa. Cons.
Stat. Ann. §§ 951-963.”

              On lines 4-5 of page 26, substitute “43 P.S. § 955(d)” for “43 Pa. Cons.
Stat. Ann. § 955(d).”

             On lines 7-8 of footnote 22 on page 56, substitute “43 P.S. § 962(c)(3)” for
“43 Pa. Cons. Stat. Ann. § 962(c)(3).”


                                          By the Court,

                                          /s/ Thomas L. Ambro, Circuit Judge

Dated: August 28, 2007

                                             2
CLC\cc: Melanie M. Kennedy, Esq.       Jessamyne M. Simon, Esq.
        Nancy D. Wasser, Esq.




                                   3